Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered May 8, 1995, convicting him of attempted robbery in the second degree and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant was convicted of various crimes arising from his attempt to rob a grocery store at gunpoint. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, in light of the testimony, inter alia, of two police officers who observed the defendant inside the grocery store waiving a gun, and his apprehension within the store after an unsuccessful effort to escape, any error in the court’s denial of the defendant’s request for a missing witness charge as to the owner of the store was harmless (see, People v Vasquez, 76 NY2d 722; People v Crimmins, 36 NY2d 230).
The defendant’s remaining contention is unpreserved for appellate review. Ritter, J. P., Thompson, Friedmann and Mc-Ginity, JJ., concur.